Name: Commission Regulation (EEC) No 3549/83 of 15 December 1983 concerning the stopping of fishing for herring by Community vessels
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 354/38 Official Journal of the European Communities 16 . 12 . 83 COMMISSION REGULATION (EEC) No 3549/83 of 15 December 1983 concerning the stopping of fishing for herring by Community vessels Community vessels in waters of ICES division III a shall cease, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 623/83 of 15 March 1983 on the conclusion of the Agreement on the regulation of fisheries in the Skagerrak and the Kattegat in 1983 between the European Economic Community, Norway and Sweden ('), and in particular Article 2 thereof, Whereas , according to the information available to the Commission , catches of herring in waters of ICES division III a (Skagerrak and Kattegat) by Community vessels have exhausted the share or the TAC available to the Community for 1983 ; Whereas , by Commission Regulation (EEC) No 3434/83 of 2 December 1983 concerning the stopping of fishing for haddock and herring by vessels flying the flag of Denmark (2), fishing for herring by Danish vessels has been prohibited in waters of ICES division III a as from 3 December 1983 ; Whereas, in order to observe the obligations following from the Agreement, it is necessary that fisheries for herring in the Skagerrak and the Kattegat is prohibited for all Community vessels ; Whereas it is therefore necessary that the Commission fixes the date on which fisheries for herring by Article 1 Catches of herring in waters of ICES division III a by vessels flying the flag of a Member State or registered in a Member State are deemed to have exhausted the share of the TAC available to the Community for 1983 . Fishing for herring in waters of ICES division III a by vessels flying the flag of a Member State or registered in a Member State is prohibited , as well as the reten ­ tion on board , the transhipment and the landing of herring fished in this division by the abovementioned vessels after the date of entry into force of this Regula ­ tion . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 December 1983 . For the Commission Giorgios CONTOGEORGIS Member of the Commission (') OJ No L 73 , 19 . 3 . 1983 , p . 1 . H OJ No L 338 ; 3 . 12 . 1983 , p . 24 .